WILLIAMS, J.
The evidence as to whether the slanderous words were spoken as alleged was conflicting, and the verdict of the jury upon this question of fact should not be disturbed. We find nothing in the exceptions taken on the trial calling for a reversal of the judgment. The appellant complains that the defendant’s counsel was permitted to cross-examine the plaintiff as to his reputation and character before the time of the speaking of the slanderous words. Such examination was proper, as bearing upon the credibility of the plaintiff as a witness, and the amount of actual or compensatory damages, if any. The plaintiff further complains that he was not allowed, in rebuttal, to give evidence of the general good character and standing of the plaintiff before the time the slanderous words were spoken. This evidence, under the pleadings, should have been given as a part of the plaintiff’s case, if desired to be given at all. The defendant had given no evidence of the general bad character and standing of the plaintiff. In any event, this evidence could only effect the question of damages, and, the jury having found that no slanderous words were spoken, the exclusion of this evidence could not have affected the result.
The judgment should be affirmed, with costs. All concur.